DISMISS; and Opinion Filed February 22, 2013.




                                        S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-00875-CV

                          IRANA HAGHNAZARI, Appellant
                                              V.
 TIDEWATER FINANCE COMPANY D/B/A TIDEWATER CREDIT K/A
               ROOMS TO GO, INC., Appellee

                        On Appeal from the County Court at Law No. 4
                                    Collin County, Texas
                           Trial Court Cause No. 004-00232-2012

                                         OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Lewis
                                Opinion by Justice Lang-Miers


       On November 30, 2012, we instructed appellant to provide proof of either payment of the

clerk’s record or arrangements to pay for the record within ten days. We notified appellant that

if he did not do so, this case would be dismissed. Appellant has not complied with the order or

otherwise communicated with this Court regarding the appeal. We therefore DISMISS this

appeal. The clerk’s February 1, 2013 request for an extension of time to file the record is

DENIED as moot.

                                                   /s/     ELIZABETH LANG-MIERS
                                                           JUSTICE
120875F.P05
                                            S
                                        Court of Appeals
                                 Fifth District of Texas at Dallas
                                            JUDGMENT

IRANA HAGHNAZARI, Appellant                          On Appeal from the County Court at Law
                                                     No. 4, Collin County, Texas
No. 05-12-00875-CV                 V.                Trial Court Cause No. 004-00232-2012.
                                                     Opinion delivered by Justice Lang-Miers.
TIDEWATER FINANCE COMPANY                            Chief Justice Wright and Justice Lewis
D/B/A TIDEWATER CREDIT                               participating.
K/A/ROOMS TO GO, INC, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
Appellee is ordered to recover its costs of this appeal from appellant.


Judgment entered this 22nd day of February, 2013.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE




1200875 tidewater dism op.docx                   2